Citation Nr: 1146069	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-45 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability claimed as neck pain.

2.  Entitlement to a disability rating in excess of 20 percent for a service-connected lumbar spine disability.

3.  Entitlement to a separate compensable disability rating for radiculopathy of the right lower extremity, claimed as right leg pain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to an increased disability rating for the Veteran's spine disability and denied service connection for right leg and neck pain.  

In August 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in Washington, DC.  A transcript of that testimony is associated with the claims file.  

Service connection is in effect for the residuals of a lumbar spine injury and a right knee ligament injury incurred by the Veteran during service.  His assertions with respect to his claim related to his right leg have been unclear over the course of the claim.  Initially, he listed a disability of "back and right leg pain" on a September 2009 VA Form 21-526.  As recorded in an October 2010 Report of Contact, the RO contacted the Veteran and attempted to clarify his claim.  The Veteran indicated he was claiming right leg pain and back pain as related to his service-connected right knee disability.  The RO therefore addressed the issue as one involving service connection for a separate right leg disability.  At the August 2011 hearing, the Veteran clarified that he was claiming that he had right leg radiculopathy as a symptom of his service-connected lumbar spine disability.  The Board has recharacterized this issue to accurately reflect the Veteran's assertions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues involving rating the Veteran's service-connected low back disability, including radiculopathy of the right leg, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal on the issue of entitlement to service connection a disability claimed as neck pain.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a disability claimed as neck pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2011 hearing before the undersigned Veterans Law Judge, the appellant requested to withdraw his claim for service connection for a disability claimed as neck pain.  This serves to withdraw this issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for a disability claimed as neck pain is dismissed.


REMAND

Service connection has been established for a lumbar spine disability which is currently rated at 20 percent under Diagnostic Code 5235 for vertebral fracture or dislocation.  Service treatment records document that the Veteran was involved in a forklift accident during service in Germany in November 1990; he injured his low back (fractured vertebrae) and right knee (tom ligaments) at this time.  A July 1992 VA Compensation and Pension examination accurately recounts this injury history.

In March 2009, a VA Compensation and Pension examination of the Veteran was conducted.  This examination report indicates that the history of the in-service injury was that the Veteran "sustained a back injury in 1992 when a vehicle he was in hit a land mine and he was thrown out of the vehicle and landed on his back.   . . .  He was air evacuated to Germany" for treatment.  This history of the in-service back injury is recounted in every subsequent VA treatment record.  In fact, it becomes embellished to indicate that the Veteran was riding in an armored personnel carrier (APC) during the Persian Gulf War as indicated in an October 2009 VA outpatient chiropractor note.  It is clear that this history was not derived from review of service department documents.  The only conclusion is that the Veteran reported this history to the examining physician at the March 2009 VA examination, and that the physician never reviewed the service treatment records to verify if the history of the injury was accurate.  This history of the in-service injury in combat by hitting a landmine is completely unsupported by the documents of record.  Service treatment records clearly show a non-combat forklift accident was the cause of the injury.  The Veteran's separation papers, DD 214, do not indicate service in South West Asia during the Persian Gulf War.  The record is devoid of any evidence confirming such service.  

The service-connected lumbar spine disability is currently rated under Diagnostic Code 5235 for vertebral fracture or dislocation.  A 20 percent rating is assigned under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  The ratings for the spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  General Rating Formula, Note (1).  

Spine disabilities rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) can be rated either under the General Rating Formula or under the Formula for Rating IVDS whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Ratings from 10 to 60 percent can be assigned pursuant to DC 5243.  The November 2009 VA Compensation and Pension examination of the Veteran indicated that correct current diagnosis of the Veteran's lumbar spine disability was "fracture lumbar spine.  The diagnosis has progressed to status post fracture, lumbar spine; degenerative disc disease, lumbar spine."  There is ample supporting medical evidence of record showing that the Veteran currently has degenerative disc disease of the lumbar spine.  As such, consideration of the Veteran's disability under Diagnostic Code 5243, including for incapacitating episodes, is warranted.  The RO did not consider the Veteran's claim for an increased disability rating for his service-connected lumbar spine under these criteria.  This should be done.  

At the August 2011 hearing, the Veteran and his representative asserted that the Veteran warranted a 60 percent disability rating for his service-connected lumbar spine disability under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes.  A 60 percent rating is the highest disability rating assignable for IVDS based on incapacitating episodes and it contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As a point of reference, 6 weeks time is 42 days or 1008 hours.  

An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

The March 2009 Compensation and Pension examination report did not indicate that the Veteran had any incapacitating symptoms from his service-connected lumbar spine disability.  

A private functional capacity evaluation of the Veteran was conducted in August 2009.  Again, the Veteran reported the inaccurate medical history of being involved in a land mine explosion.  On this report he indicated employment as a postal worker and that he was missing 12 full work days every month due to back pain.  

At the November 2009 Compensation and Pension examination the Veteran reported that he had incapacitating episodes with bed rest prescribed by a chiropractor (Dr. Franklin); he reported that episodes occurred weekly and lasted up to several days.  Finally, the Veteran reported that the missed about 50 work days in the past year due to his lumbar spine disability.  VA chiropractor treatment records indicate treatment on approximately a monthly basis throughout 2009.  However, Dr. Franklin is not the indicated treating medical professional.  It is unclear if Dr. Franklin is a private chiropractor.  

At the August 2011 hearing the Veteran testified that he was out of work approximately seven or eight days each month due to back pain.  On direct questioning as to whether there was any medical evidence of him missing work, the Veteran testified "no, it's only covered under family medical leave."  

Subsequent to the hearing the Veteran's representative submitted additional evidence.  First was a medical certificate dated January 2011 by a Dr. Marks submitted to the Veteran's employer in support of his Family Medical Leave Act (FMLA) request.  This form indicated that the Veteran did have back pain flare-ups requiring medication and bed rest.  However, the frequency is indicated as being 3 times a month for a duration of either 2 hours or 3 days.  

Second, a different form indicates episodes of incapacity from six to ten days a month six to eight times a year.  This form is only partial, being unsigned, undated, and only containing page one of four pages.  

Third, was a copy of an August 2011 opinion provided by the Veteran's treating VA chiropractor (Dr. Mosses).  The medical opinion expressed was that based upon review of the above evidence "the Veteran could have lost 50 days of work due to the service-connected low back disability."  

Review of Dr. Mosses August 2011 VA opinion reveals that he again repeats the patently incorrect and unsupported history of a combat injury during service.  Moreover, the VA medical evidence of record reveals that in 2009, the Veteran was seen by Dr. Mosses on approximately a monthly basis for chiropractic treatment of his service-connected lumbar spine disability.  Those treatment records reveal that each record is almost identical in narrative to the prior record, including incorrectly relating the same unsupported history of a combat injury during service.  While seeing the Veteran on a monthly basis for treatment of back pain, none of these records reveal that the Veteran reported any time lost at work due to back pain.  

The Veteran has a service-connected low back disability which has progressed to include degenerative disc disease.  As such, he warrants consideration of his disability under Diagnostic Code 5243 with consideration of the criteria for both General Rating Formula for Diseases and Injuries of the Spine, and Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Veteran asserts he warrants a 60 percent disability rating.  He reports that he has lost 50 work days a year because of his service-connected lumbar spine disability.  However, as shown above, there are serious questions about the accuracy of the information reported by the Veteran.  Since 2009, his reports as to the manner of his in-service injury are in conflict with the evidence of record.  While he reports up to 50 lost work days a year, none are ever reported, or noted, on monthly VA chiropractic treatment records.  There are conflicting reports of the frequency and duration of the incapacitating episodes indicated on the FMLA forms.  Finally, the Veteran is a employed as postal worker, a career field in which there is certainly documentation of sick leave used and time lost from work.  Yet no effort has been made by the Veteran to submit any such employment records, nor has VA requested them.

Based upon the inconsistencies of the Veteran's assertions and the evidence of record additional development must be conducted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Obtain complete copies of the Veteran's VA treatment records from the VA VISTA Dallas system for the period from January 2009 to the present.

2.  Ask the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his service-connected lumbar spine disability since 2009.  Specifically, have him provide specific information as to Dr. Franklin.  Subsequently, and after securing the proper authorizations where necessary, attempt to obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  All information obtained should be made part of the file and all unsuccessful attempts to obtain information should be documented.  

3.  Ask the Veteran to provide all information related to sick leave and Family Medical Leave Act leave taken since January 2009 taken as a postal worker.  He should provide copies of leave records, or other official verification, from the Postal Service related to his time lost from work from January 2009 to the present.  All information obtained should be made part of the file.  

4.  Schedule the Veteran for the appropriate VA examination to determine the present severity of the thoracolumbar spine disability.  The examination report should include a detailed account of all low back pathology found to be present.  All necessary tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner must review the medical evidence of record.  The examiner should:

(a) Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.

(b) State whether the Veteran has ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any incapacitating episodes due to flare- ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.  The examiner should indicate what objective basis and records support the report of incapacitating episodes.

(d) Separately assess any neurological impairment as a result of the thoracolumbar disability, including complaints of sciatica and pain in the lower extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis.

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

5.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the Veteran's claim for an increased disability rating for his spine.  

* Consider his lumbar spine disability under Diagnostic Code 5243 for degenerative disc disease with consideration of the criteria for both General Rating Formula for Diseases and Injuries of the Spine, and Intervertebral Disc Syndrome Based on Incapacitating Episodes.

* Adjudicate whether a separate compensable disability rating is warranted for radiculopathy of the right lower extremity.  

If either benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


